Title: To Thomas Jefferson from Benjamin Romaine, 11 January 1808
From: Romaine, Benjamin,Mooney, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     [11 Jan. 1808]
                  
                  An eventful period has arived. An interesting crisis in our public affairs has occurred, which presents to our countrymen the choice between national degradation, and national Honor between the policy which shall invite further aggression by its pusillanimity, and that which shall put a stop at once to foreign insolence and domestic faction.
                  America situated at a distance fortunately remote from the theatre of European contests, and, under the Influence of systems congenial to the first principles of Human nature making rapid and unparalleled progress towards moral, political, and religious perfection and happiness, had hoped for an exemption from the calamities which have afflicted the old world, and shaken its proudest Institutions to their centre.
                  In a hope so dear to the patriot mind, and which swelled the ardent bosom of the Philanthropist with the delightful thought, that our peaceful shores would for ever be found an asylum for oppressed humanity we are disappointed. The martial flame whose ravages have desolated the works of ages, has darted across the Atlantic and begins to redden in the western hemisphere.
                  The disturbers and destroyers of nations turn with infuriated rage towards us, and fasten on our neutrality as the pretext for depredation. No longer are we to be allowed the enjoyment of Independence; the Stars of the American flag are to become but the lesser lights in the political heaven and our countrymen are to share the fate of our commerce; and become at once the unoffending and unresisting subjects of capture and of legalized piracy. Already has American enterprise become fettered by the impositions of a foreign land, and maritime ascendency; Already has the blood of Americans in repeated and copious streams ensanguined the ocean, the common highway of nations, while engaged in lawful pursuits, and that in the hearing and almost in the sight of their countrymen, brethren and friends; Already have our harbors been infested, our ports blockaded, and our laws insultingly derided.
                  The liberty of the seas which we thought was about to be guaranteed to every nation, is no longer but a name, which fades at the appearance and is annihilated at the approach of superior force. A new principle has in fact been interpolated into the usages which have hitherto constituted the law of nations, and substantially it is proclaimed and insisted upon that power gives right. Our commerce is therefore to become but the subject of general plunder, and our national sovereignty is to be reduced to the Standard of colonial humiliation and dependence. The sacred rights of the citizen of America are also denied, in fact invaded and trampled upon, in the Seizure and subjugation of their persons by the hands of foreign Violence.
                  In such depredations the highest attributes of our constitution participate. The Guardian Genius of freedom and our Country frowns as She contemplates wrongs like these. wrongs which in the estimation of every rational and unprejudiced mind “Strike at the root of liberty and set mankind at defiance.”
                  Under circumstances so humiliating to every just consideration, and so destructive to the existence of the national honor and tranquility, when every effort of conciliation has failed and forbearance itself has become exhausted; when the indignation and resentment of the people at large have become excited to their utmost height and have anticipated the General Government in its measures which are as yet distinguished only for their clemency and moderation, we beg leave to unite our assurances with those of our fellow citizens at large, of the confidence and approbation to which the Administration is entitled for the course it has hitherto pursued. The dignity firmness and equanimity with which you have presided in the midst of Events exciting in the breasts of our countrymen the unqualified emotions, and the mighty current of Patriotic feeling, are a sure pledge to us, that when the energies of America shall be called into action and shall have received their direction from the Wisdom of the Administration, they will sweep to their purpose with an aim steady and certain, with a success triumphant and glorious—We most cordially approve of the measure which has been recommended by your sanction, prohibiting under the present emergency all commerce on our part with the offending powers. It is time to convince them and the world that though we love peace we cannot consent to hold it on any other tenure than National Sovereignty, uncontrouled by foreign domination, and unlimited by any other principles than those of Justice and equity.
                  The appeal therefore which is now made by the Administration is addressed to the understanding the virtue and the patriotism of the American people. The rancorous spirit of party ceases its ravings, The clamours of discontent subside, The suggestions of mercantile inconvenience and disappointments are dissipated, and one united and magnanimous sentiment pervades every class of citizens: The Government reposes with confidence in the people, the People in the Government. These relations it has been the glory of your administration to establish. If vigorous measures have become necessary the causes of them are perceived, and the connection between the means and the end to be accomplished is rendered obvious to every capacity. The representative system will acquire new stability from your example: Since it will clearly be seen from the united evidence of practice and theory that it conforms more than any other to the nature of Man and therefore more than any other conduces to his Happiness.
                  With the tribute which we conceive due to your Administration on the particular occasion of this address, We have another duty to perform of a nature interesting to ourselves, and, as proceeding from an Institution, numerous and of many years standing, under an act of Incorporation, whose structure is national, whose existence is founded on the basis of civil liberty, and whose object is to connect in the indissoluble bond of patriotic friendship, American brethren of known Attachment to the political rights of human nature, we doubt not, entitled to your notice and attention. We hail you as our political Father, we salute you as our social Brother. We have admired the virtue so conspicuous in your love of liberty, your firmness amid the gathering storm of Adversity, your wisdom, which knows equally, when your country’s good requires it, to preserve peace, or to unbury the tomahawk.
                  The Great Spirit whose ways like himself are for ever to be adored hath given you a high and important destiny. He raised you up as the morning Star of your Country’s independence, when through the gloom and horror of more than midnight darkness your pen guided by a celestial energy threw back the impending clouds, and pointing to the car of descending liberty bade your Countrymen dare to achieve her battles. He hath supported you in the elevated and arduous Stations of trust and responsibility which you have at different times been called to fill, and he now sustains you as the Sun of your Country’s Glory and the Shield of your Countrys Honor. We have lately heard recited in our Wigwam a talk to the Councils of several of the American tribes wherein you express your intention to retire from office in obedience to what you conceive to be the true intent of the great Charter of the Nation. Our prayers and supplications in unison with those of Millions, for your temporal and eternal felicity go with You. may peace and prosperity with length of Days attend you, may the parting beams which shine upon the close of Your existence be but the dawnings of that light which proceedeth from neither sun, nor moon nor stars, but floweth from its omnipotent and benevolent source, to rejoice the Spirit of the faithful and weary traveller.
                  Done at our Great Wigwam No. 1. 2d moon Season of Snows Year of Discovery 316.—and of the Institution the 19th.
                                          
                            Bjn. Romaine, Grand Schm.
                     Wm. Mooney, Father of the Council,
                     Jonas Humbert Sec’y
                        
               